
	

113 HRES 10 IH: Recognizing the 100th Anniversary of Delta Sigma Theta Sorority, Incorporated.
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 10
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Fudge (for
			 herself, Ms. Clarke,
			 Mr. Cohen,
			 Mr. Rush, Ms. Norton, Mr.
			 Thompson of Mississippi, Mr.
			 Clay, Mr. Conyers,
			 Mrs. Beatty,
			 Mr. Al Green of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Richmond, and
			 Ms. Wilson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Recognizing the 100th Anniversary of Delta
		  Sigma Theta Sorority, Incorporated.
	
	
		Whereas Delta Sigma Theta Sorority, Incorporated, was
			 founded on January 13, 1913, by 22 college women at Howard University;
		Whereas the founders of Delta Sigma Theta Sorority,
			 Incorporated, include Osceola Macarthy Adams, Marguerite Young Alexander,
			 Winona Cargile Alexander, Ethel Cuff Black, Bertha Pitts Campbell, Zephyr
			 Chisom Carter, Edna Brown Coleman, Jessie McGuire Dent, Frederica Chase Dodd,
			 Myra Davis Hemmings, Olive Jones, Jimmie Bugg Middleton, Pauline Oberdorfer
			 Minor, Vashti Turley Murphy, Naomi Sewell Richardson, Mamie Reddy Rose, Eliza
			 P. Shippen, Florence Letcher Toms, Ethel Carr Watson, Wertie Blackwell Weaver,
			 Madree Penn White, and Edith Motte Young;
		Whereas Delta Sigma Theta Sorority, Incorporated, is a
			 private, non-profit organization whose purpose is to provide assistance and
			 support through established programs in local communities throughout the
			 world;
		Whereas Delta Sigma Theta Sorority, Incorporated, is the
			 largest African-American Greek letter sorority, a sisterhood of more than
			 200,000 predominately African-American college-educated women, comprised of
			 over 900 chapters located in the United States, England, Japan (Tokyo and
			 Okinawa), Germany, the Virgin Islands, Bermuda, Haiti, the Bahamas, and the
			 Republic of Korea;
		Whereas Delta Sigma Theta Sorority, Incorporated, has a
			 legacy of exercising its collective strength to promote academic excellence and
			 to provide assistance to persons in need;
		Whereas Delta Sigma Theta Sorority, Incorporated, uses its
			 Five-Point Program Thrust of Economic Development, Educational Development,
			 International Awareness and Involvement, Physical and Mental Health, and
			 Political Awareness and Involvement to uplift, encourage, and develop the
			 global community;
		Whereas Delta Sigma Theta Sorority, Incorporated, has
			 demonstrated a steadfast commitment to service by implementing and sustaining
			 programs such as those through the Financial Fortitude initiative, which seek
			 to close the widening gap between the poor and wealthy, and through educational
			 programs, such as the established Dr. Betty Shabazz Delta Academy, which
			 provides opportunity for local chapters to enrich and enhance the education
			 that young women receive in public schools across the Nation to prepare them
			 for full participation as leaders in the 21st Century;
		Whereas Delta Sigma Theta Sorority, Incorporated, has
			 demonstrated a steadfast global commitment of service by establishing and
			 maintaining the Mary Help of the Sick Mission Hospital in Thika, Kenya, and as
			 evidenced by its designation a non-governmental organization to the Economic
			 and Social Council of the United Nations and its promotion to special
			 consultative status, as a result of its volunteer services and humanitarian
			 efforts performed to address issues throughout the world;
		Whereas Delta Sigma Theta Sorority, Incorporated, has
			 remained an active and committed participant in the democratic process by
			 instituting its annual Delta Days at the United Nations and Delta Days in the
			 Nation’s Capital;
		Whereas the current members of Delta Sigma Theta Sorority,
			 Incorporated, stand on the shoulders of giants, such as Congresswoman Shirley
			 Chisholm, Congresswoman Barbara Jordan, Senator Carol Moseley Braun,
			 Congresswoman Carrie P. Meek, Congresswoman Stephanie Tubbs Jones, Dr. Dorothy
			 I. Height, and the Honorable Patricia Roberts Harris to name a few, who have
			 left an incredible imprint on the Nation’s history; and
		Whereas Delta Sigma Theta, Incorporated, continues to make
			 a difference in American and international communities, always following in the
			 footsteps of its Founders and upholding its commitment to be great stewards of
			 sisterhood, scholarship, and service: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the centennial anniversary of
			 the founding of Delta Sigma Theta Sorority, Incorporated; and
			(2)applauds and
			 honors Delta Sigma Theta Sorority, Incorporated, and all its members for a
			 century of fortitude and distinguished service to the people of the United
			 States and the global community.
			
